Citation Nr: 1115196	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.  The Veteran died in January 2006.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the issue of entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 was denied by the RO in a February 2007 decision, and not subsequently appealed.  As such, that issue is not before the Board at this time.  While the appellant requested a Board hearing at the time of her formal appeal (VA Form 9) in October 2006, she withdrew her hearing request in a signed statement dated March 14, 2007.  


FINDINGS OF FACT

1.  The Veteran died in January 2006 and the Certificate of Death lists the immediate cause of death as esophageal carcinoma, with no underlying causes or significant conditions contributing to, but not related to, the cause of death.

2.  Esophageal carcinoma was not shown during service.

3.  The Veteran was not service connected for any disability at the time of his death.  

4.  Esophageal cancer is not a presumptive disorder associated with exposure to herbicides, per 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.



CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death, to include as a result of exposure to herbicides.   38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in her possession that pertains to the claim.

Prior to adjudication of the appellant's claim for service connection for cause of the Veteran's death, a letter dated in February 2005 VCAA notification was provided.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claims.  Despite this change in the regulation, the April 2006 notice letter informed the appellant that it was ultimately her responsibility to give VA any evidence pertaining to the claim and to provide any relevant evidence in her possession.  See Pelegrini II, at 120-21.

The Court held that in the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the Veteran was not service connected for any disability at the time of his death, rendering the first two prongs of Hupp moot.  While the April 2006 letter did not provide information with regard to substantiating a DIC claim based on a condition not yet service connected, the Board finds that such deficiency in VCAA notice was harmless.  In this regard, the Board observes that throughout the course of the appeal, the appellant specifically contended that the Veteran's death was caused, at least in part, by exposure to herbicide agents during the Veteran's period of active service in Thailand during the Vietnam era.  In light of the foregoing, the Board finds that the appellant had actual knowledge that of the requirements necessary to establish service connection for cause of the Veteran's death.  Therefore, any error as to the first or second elements of Hupp notice is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the evidence is against the claim, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service medical records are in the file.  The Board is not aware of any additional outstanding evidence which may be pertinent to the appellant's claim.

The Board has also considered whether a VA medical opinion should be obtained prior to the adjudication of the appellant's claim for service connection for cause of the Veteran's death.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2010).  In this case, the Board finds that a VA opinion is not necessary to determine whether esophageal carcinoma was etiologically-related to the Veteran's period of active service, to include as due to herbicide exposure.  As explained in greater detail below, the medical record does not demonstrate that the Veteran was service connected for any disability at the time of death, nor does the record demonstrate a diagnosis of a presumptive disorder related to herbicide exposure.  Further, there is no competent medical nexus opinion to demonstrate the presence of esophageal cancer during service, within one year following service, or an etiological relationship between esophageal cancer and the Veteran's period of active service.  In light of these findings, a medical nexus opinion, under the circumstances presented in this case, is not warranted.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court with respect to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for cause of the Veteran's death.  She essentially contends that the Veteran's esophageal cancer was caused by exposure to herbicides during his period of active service in Thailand, which eventually caused the Veteran's death.


Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a) (2010).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2010).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

Service connection may also be established for disability resulting from personal injury suffered or disease contracted in line of duty in service.  See 38 U.S.C.A. § 1110 (West 2002).  Service connection for the cause of a Veteran's death requires a showing that either the fatal disorder or disease was incurred in, or aggravated by, an incident or event in service or, with certain chronic diseases, to include cancer, was manifest to a compensable degree within one year of service discharge.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

To the extent that the appellant has alleged that the of the Veteran's death may be linked to exposure to herbicide agents during his period of active service, the Board notes that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (August 31, 2010).

The Veterans Benefits Administration (VBA) Fast Letter 09-20 issued in conjunction with a Memorandum for the Record provides updated information concerning herbicide use in Thailand during the Vietnam era.  See VBA Fast Letter 09-20 (May 6, 2009).  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand is replaced by a Memorandum for the Record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are now being sent to the Army and Joint Services Records Research Center (JSRRC).

This Memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20 (May 6, 2009).  The Board also notes that this memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  Id.  Further, the Memorandum provides that if the veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Id.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Id.  Also, there are no studies that VA is aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.  Id.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

However, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010) (emphasis added).

Specifically with regards to esophageal cancer, the type of terminal cancer indicated on the Veteran's certificate of death, the National Academy of Sciences (NAS) has noted that previous updates did not review the risk of esophageal cancer separately.  But in Update 2006, NAS concluded that the epidemiologic studies of esophageal cancer to date yielded no evidence of an increased risk associated with the compounds of interest, although updates of the health status of the Australian Vietnam Veterans presented an interesting but non-significant pattern of increased risk of esophageal cancer.  No toxicologic studies provide evidence of biologic plausibility of an association between the compounds of interest and tumors of the esophagus.  On the basis of its evaluation of the evidence reviewed in Update 2006 and previous reports, NAS concluded there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and esophageal cancer.  Notice, 75 Fed. Reg. 32540, 32543 (June 8, 2010).

Here, the Veteran died in January 2006 and the Certificate of Death lists the immediate cause of death as esophageal carcinoma, with no underlying causes or significant conditions contributing to, but not related to, the cause of death.  At the time of the Veteran's death, service connection was not in effect for any disability.

Although repeatedly diagnosed and treated for esophageal cancer, the Veteran's file does not contain a diagnosis of any other cancer, to include respiratory cancer (cancer of the lung, bronchus, larynx, or trachea), or any other presumptive disorder pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  Although the Veteran's esophageal cancer diagnosis is not among the presumptive disorders as per 38 C.F.R. § 3.309(e), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual, direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

A review of the Veteran's service treatment records does not reveal complaints of, treatment for, or a diagnosis of esophageal cancer during his period of active duty.  No complaints of any esophageal disorder were noted in service.  On separation in July 1971, the Veteran's mouth and throat were "abnormal," however that was due to "tonsils enucleated," and not due to any esophageal disorder.  See separation examination report, July 22, 1971.

Following an extensive review of the claim file, the evidence of record does not contain any medical opinion linking esophageal cancer to the Veteran's period of active service, to include exposure to herbicides.  Notably, in a November 2003 letter from the Veteran's radiation oncologist to the Senior Claims Representative of the District 742 Community Schools, the physician stated that the Veteran was receiving radiotherapy for an extensive cancer involving the junction between the stomach and the esophagus; that it was not uncommon for malignancies to be consequent of long-time industrial solvent exposure; and that this may be a contributing factor in the Veteran's disease given his long time occupational exposure.  

Regarding exposure to Agent Orange, the appellant contends that the Veteran passed away as a result of respiratory cancer, and that respiratory cancer was caused by exposure to Agent Orange while working around aircraft that were used to disperse Agent Orange.  She also stated that since he received the Republic of Vietnam Campaign Medal and the Vietnam Service Medal with four bronze service stars, one would assume that he had various missions into Vietnam.  The appellant contends that this exposure ultimately contributed to the Veteran's death.  See Statement, February 2006.  Further, the appellant's representative asserted that the Veteran was in service during the Vietnam era, that respiratory cancer contributed to the Veteran's death from esophageal cancer, and that respiratory cancer was the result of exposure to herbicides during the Veteran's period of active duty.  See Informal Hearing Presentation, March 2011.

At the outset, the Board notes the Vietnam Service Medal and the Republic of Vietnam Campaign Medal do not prove the Veteran served in the country.  Although these medals were awarded to service members who served in Vietnam, they were also awarded to service members who were never in Vietnam, but who served, for example, in Thailand and in the waters offshore Vietnam in support of combat operations in Vietnam.  Such service in the offshore waters or in countries such as Thailand during the Vietnam era does not, as discussed above, qualify a Veteran for presumption of service connection for diseases etiologically linked to exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Moreover, the appellant's allegation that the Veteran could have been exposed to herbicides while in Thailand because the planes on the flight line were purportedly disbursing Agent Orange in Vietnam appears to be no more than speculative.  There is no corroborating evidence of such exposure.  Further, in contrast to statements offered by the appellant and her representative and regardless of whether the Veteran was in-country in Vietnam, the record contains no diagnosis of respiratory cancer as defined by regulation.  Instead, the voluminous private treatment reports of record show a diagnosis of esophageal cancer.  Further, there is no competent evidence in the record to establish that any other disorder was a contributing factor in the Veteran's death, as the death certificate shows only that the Veteran died as a result of esophageal cancer, which is neither a type of respiratory cancer nor listed as a presumptive disorder associated with herbicide exposure.   Accordingly, the Board concludes that service connection on the basis of exposure to herbicides in service is not in order.

As to assertions of the appellant and her representative that the Veteran's death was causally related to exposure to herbicide agents, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) decision is nonprecedential.  But see, Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board finds that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the appellant or her representative is competent to determine the cause of the Veteran's death.  While the appellant is competent to report the Veteran's symptoms, neither of those individuals has not been shown to be competent to link esophageal cancer to his period of active service, to include exposure to herbicides, or to state that respiratory cancer was a contributing factor in the Veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the appellant offered in support of her claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between esophageal cancer and the Veteran's period of active service.

Further, there is no probative evidence of record to establish that esophageal cancer was diagnosed during the Veteran's period of active duty or related to any disorder diagnosed during the Veteran's period of active duty.  In this case, the evidence of record does not show that the Veteran was diagnosed with this disorder during his period of active service, or within one year following separation.  Instead, the earliest medical reports of record indicate that the Veteran was diagnosed with esophageal cancer in December 2003.  The medical evidence also shows no direct relationship between the fatal esophageal cancer and service.  

With no medical evidence of a direct relationship between service and the cause of death, service connection also is not warranted on a direct basis.  See 38 C.F.R. § 3.303 (2010).  Further, there is no evidence to support the appellant's claim that the Veteran was exposed to herbicides during his period of service, or that herbicide exposure contributed in any way to cause the Veteran's death.  Esophageal cancer is not listed as a presumptive disorder associated with herbicide exposure, and the record does not indicate that the Veteran served at the time or in an area of Thailand where herbicide agents were stored, tested, or sprayed, during his period of active service.  Finally, there is no record of a diagnosis of respiratory cancer, and there is no evidence that there were any contributing factors that, along with esophageal cancer, produced the Veteran's death.

While the Board does not deny the appellant's sincere belief in her claim which she has put forth, the preponderance of the evidence is against the service connection claim for cause of the Veteran's death; there is no doubt to be resolved; and service connection is not warranted.  See Gilbert.


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


